Order granting plaintiffs-appellants’ motion for substitution of attorneys, insofar as it fixes the lien of the retiring attorney at a sum equal to 25% of any recovery, modified on the law and the facts by reducing the percentage allowed to 10%. As so modified, the order, insofar as appealed from is affirmed, without costs. Upon all the facts set forth in the affidavits, the amount of the lien fixed by Special Term was excessive. Respondent by stipulation, and again upon oral argument in this court, waived his right to be compensated upon a quantum meruit basis. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.